-    --




                          THEATTORNEYGENERAL
                                       OF      TEXAS

                                      AUSTIN     11.   TEXAS

      W’ILL      WILSON
    AlTORNEy       GENERA=.

                                        March 27, 1961

              Honorable Joe Resweber           Opinion No. W-1026
              County Attorney
              Harris County Courthouse         Re:     Is it mandatory that
              Houston 2, Texas                         "watchers" of elections
                                                       in counties using vot-
                                                       ing machines be qualified
                                                       voters of the election
                                                       precinct In which they
              Dear Mr. Resweber:                       are named to serve?
                   You have requested an opinion of this office as to
              whether It Is mandatory that "watchers" of elections in
              counties using voting machines be qualified voters of the
              election precinct In which they are named to serve.
                   Section 24 of Article 7.14 of the V.A.T.S. Election
              Code, providing for voting machines reads, in part, as
              follows:
                         . But each political party concerned in
                   an election is entitled to name one watcher
                   for each voting precinct where voting machines
                   are used, said watcher to be recognized by the
                   presiding officer of that precinct upon the
                   presentation of a certificate signed by the
                   County Chairman of that political party, and
                   any candidate for a State office, the State
                   Senate, any candidate for Representative in
                   the House of the Legislature of Texas, or any
                   candidate for District Judge, or any one-fifth
                   (l/5) of the candidates for any county offices,
                   or any one-fifth (l/5) of the candidates for
                   precinct offices; or any candidate for mayor,
                   or any candidate for city commissioner in
                   municipalities, or any three (3) candidates In
                   a school election, or the proponents or the
                   opponents of a bond issue, may name one watcher
                   for each precinct In an election or primary
                   election for each precinct where voting machines
Honorable Joe Resweber, Page 2 (~~-1026)


     are used. Any candidate for the United States
     Senate or Representative in the House of the
     United States Congress may name one watcher for
     each election precinct where a voting machine is
     used. The candidate desiring representation by a
     watcher shall sign a certificate setting out the
     name of the person, the number of the precinct
     where such watcher is to serve, such certificate
     to bear the signature of the candidate or candl-
     dates entitled to representatlon, together with
     the signature of the bearer. The presiding
     officer of ,the election must require a counter-
     signature and preserve the certificate of the
     bearer to make certain he is the identical person
     referred to in the certificate but cannot for any
     other reason refuse to permit such watcher to
     serve. For their services election officials~and
     employees shall be paida~sum to be set by the
     authority charged with holding the election or pri-
     mary election, but not less than the amount set now
     by law and not more than Ten Dollars ($10) per day,
     provided, however that no election official shall
     be paid more thanthe pro-rata part of two (2) hours
     overtime after the polls are closed. Watchers, a
     necessary adjunct to an election with voting machines,
     may be paid by the interest they represent, but not to
     exceed Ten Dollars ($10) per day, provided, however,
     that the authority holding such election shall not
     pay for the services of such watchers."
     Section 25 of Article 7.14 of the V.A.TiS. Election Code
 reads, In part, as follows:
           I,
           . . . The provisions of this Act shall apply
     only in counties in which such voting machine is
     adopted for use at elections.
           1,
                .   .   .



          "The term 'watcher' is similar to supervisor
     in meaning but he is an official of the election
     in this Act. Acts 1951,,52nd Leg., p. 1097, ch.
     492, art. 79."
     First, we would like to state that we believe the pro-
visions of Section 24, Article 7.14, relating to "watchers"
and their qualifications in counties using voting machines
Honorable Joe Resweber, Page 3 W-1026)


are crystal clear and there is no requirement that the
"watchers" In counties where voting machines are used be
qualified voters of the election precinct In which they
are named to serve. The general rule of construction Is
that a statute that is plain and unambiguous, if con-
strued at all, will be Interpreted literally. Exceptions,
exemptions or llmltatlons may not ordinarily be read into
a statute, nor may conditions, restrictions or requirements,
be read out of it. And where a literal construction of a
provision does not bring it Into conflict with any other
part of the Act, it will be given the meaning which its
reading Imports. 39 Tex. Jur. 180, Statutes, Sec. 95.
     However, the basic question involved In the answer to
your question Is whether It was the Intent of the Leglsla-
ture to require "watchers" of elections In counties using
voting machines to have the same qualifications as super-
visors in elections where voting machines are not used.
     In determining the intent of the Legislature, we think
it is important to study the history of Section 24 of Article
7.14 of the Texas Election Code. The original laws pertaln-
ing to voting machines were enacted by the Forty-first Legis-
lature, Fourth Called Session, 1930, Chapter 33, Page 50.
The pertinent provisions of Section 24 regarding "watchers"
in counties using voting machines read In the original enact-
ment the same as they read today. In 1937, the Legislature
amended certain parts of the statutes on voting machines but
the provisions of Section 24 which are here under considera-
tion remained the same although other provisions of those
sections were amended by the Acts of the Forty-fifth Legisla-
ture, Second Called Session, 1937, Chapter 52, Page 1953. In
1945, certain provisions of Section 24 were amended but again
the Legislature failed to amend the provisions of Section 24
pertaining to "watchers" that we are here considering. (Acts
of the 49th Leg., 1945, ch. 280, p. 446).
     It can readily be seen by comparing the wording of the
original statute and the two amended statutes with the pre-
sent Section 24, quoted earlier In this opinion, that there
was absolutely no change in the wording of the provisions
concerning "watchers" in counties where voting machines are
used. If it had been the intent of the Legislature to set up
additional qualifications or disqualifications for "watchers"
In counties using voting machines, we think the Legislature
would have acted, particularly when other provisions of the
same section were under consideration and re-study.
Honorable Joe Resweber, Page 4 (~~-1026)


       As stated in paragraph 2, Section 25, Article 7.14,
quoted above, the Articles relating to voting machines are
special statutes, the provisions of which are to apply only
in counties in which voting machines are adopted for use at
elections. There is another firmly established principle
of statutory construction that where an enactment contains
a specific provision which Is at variance with a general pro-
vision. the soecific orovislon is treated as an exceotlon to
the general and controls the subject matter which comes with-
in its terms. City of Austin v. Cahill, 99 Tex. 172, 88 S.W.
542 (1905); Gabbert v. City of Brownwood, 176 S.W.2d 344
(Clv.App. 1943, error ref.), It therefore, follows that the
specific provisions of Section 24 of Article 7.14 relating to
"watchers" In counties where voting machines are used con-
trols over the general statutes relating to supervisors in
counties   where voting machines are not used.
     As set out In Section 24, Article 7.14, the only require-
ment that "watchers" in counties where voting machines are
used must meet is the requirement that a certificate, proper-
ly prepared as set out by Section 24, Article 7.14, be present-
ed to the presiding officer of the election in the precinct
where the "watcher" is to serve and where voting machines are
used. There Is no provision In this Article, either by impll-
cation or otherwise, that the "watchers" be qualified voters
In the precinct in which they are named to serve. Therefore,
it is the opinion of this department that "watchers" of elec-
tions in counties using voting machines are not required to
be qualified voters of the election precinct in which they are
named to serve.

                       SUMMARY

          In counties where voting machines are
          used, the provisions of Section  24,
          Article 7.14 of the V.A.T.S. Election
          Code relating to “watchers” control.
          Therefore, "watchers" of elections In
          counties using voting machines are not
          required to be qualified voters of the
Honorable Joe Resweber, Page 5 (WW-1026)


            election precinct in which they are
            named to serve, there being no such
            qualification in the law.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas




1BW:mm
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
W. Ray Scruggs
Raymond V. Loftin, Jr.
John Reeves
William E. Allen
REVIEWED FOR THE ATTORNEY GENERAL
BY:   Morgan Nesbitt